Citation Nr: 1736318	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease (ISHD), to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969 in the United States Air Force.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in May 2010, February 2011, and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, evidence of record showed that he had service in the Republic of Vietnam and/or near the perimeter of Korat and Ubon Royal Thai Air Force Bases (RTAFB) in Thailand, and he is presumed to have been exposed to herbicides during active service from November 1968 to June 1969.

2.  The Veteran has current diagnoses of diabetes mellitus type II and ISHD.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for ISHD have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  As the Board is taking action favorable to the Veteran by granting entitlement to service connection for diabetes mellitus type II and ISHD, the decision poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran essentially contends that his diabetes mellitus type II and ISHD are due to herbicide exposure during service in Thailand and/or Vietnam, such that presumptive service connection is warranted.  Post-service VA treatment records showed findings of diabetes mellitus type II and coronary artery disease.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including diabetes mellitus and ISHD (to include coronary artery disease), are deemed service-connected.  38 C.F.R. § 3.309(e).  This does not, however, preclude a claimant from establishing service connection for the claimed disorders on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  The Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a referenced report, Project CHECO Southeast Asia Report: Base Defense in Thailand.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for service connection of the presumed diseases associated with herbicide exposure.

The majority of Air Force troops in Thailand during the Vietnam Era were stationed at the RTAFB of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Board notes that the AOJ submitted a request for information to the Service Department and a February 2010 reply stated that it was unable to determine whether the Veteran had ever served in the Republic of Vietnam.  There is, however, competent and credible evidence to establish herbicide exposure in service.  

Review of the service personnel records, service treatment records, and additional evidence of record reflected that the Veteran was stationed in Thailand from November 1968 to June 1969, serving at Korat and Ubon RTAFBs during that time period.  The Veteran's DD Form 214 reflects his MOS was a Weapons Mechanic and he was awarded Vietnam Service Medal (VSM) and Republic of Vietnam Campaign Medal (RVCM).  No trips to Vietnam were documented in the Veteran's available service records, and his awards and decorations are insufficient to establish in-country service.  

Nevertheless, in written statements of record as well as during his May 2017 Board hearing, the Veteran testified that while he was stationed primarily at Korat and Ubon RTAFBs in Thailand, he also stopped over and walked on the runway at Tan Son Nhut AFB in Vietnam during service, especially on his initial transfer to Thailand in November 1968.  He has consistently reported that he worked as a weapons mechanic on the weapons systems located on aircrafts and spent his time on or along the runway near the perimeter fence (within a couple hundred feet) where significant amounts of defoliants were used to control foliage.  He has asserted that he witnessed the spraying of chemicals and agents along the runway on numerous occasions.  He further indicated that he routinely crossed and was on or about the perimeter of the RTAFBs were he was stationed in Thailand.  The Veteran also asserted that he was billeted at an abandoned camp near the perimeter while on temporary duty orders (TDY) at Ubon RTAFB. 

In written statements dated in May 2017, multiple fellow servicemen who served with the Veteran detailed that they were continuously called on to go to the end of the runway to arm and disarm the aircraft at the perimeter of the RTAFB in Thailand and witnessed a vehicle that would spray defoliant around the perimeter.  The Veteran also submitted a large packet of evidence, including maps showing locations of runways, possible herbicide drift zones, and marked perimeters at Korat RTAFB as well as his TDY orders from Korat to Ubon. 

Resolving all doubt in the Veteran's favor, credible evidence of record showed that his daily work duties frequently took him near the air base perimeter at Korat RTAFB and Ubon RTAFB in Thailand.  The Veteran has also provided a consistent account of his stopover in Vietnam on the way to Thailand. 

Based on the foregoing, the Board has determined that evidence of record establishes presumptive herbicide exposure in Vietnam and/or herbicide exposure on a direct/facts found basis in Thailand during the required Vietnam Era time period.  Additionally, the post-service VA treatment records establish that the Veteran currently has diabetes mellitus type II and CAD, which are presumptively service-connected based on herbicide exposure in service when there is no affirmative evidence to the contrary of record.  38 C.F.R. § 3.309(e). 

In sum, the Board has conceded the Veteran's exposure to herbicides during active service and the record confirms that the Veteran has been diagnosed with diabetes mellitus type II and CAD, a form of ISHD.  Accordingly, entitlement to service connection for diabetes mellitus type II and ISHD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus type II is granted.

Entitlement to service connection for ischemic heart disease is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


